Exhibit 10.5

Execution Version

EQUITY PLEDGE AGREEMENT

THIS EQUITY PLEDGE AGREEMENT (this “Agreement”), dated as of June 1, 2015, is
made between Hawaii Pacific Energy, LLC, a Delaware limited liability company
(the “Pledgor”), and J. Aron & Company, a New York general partnership (“Aron”).

Reference is made to (i) the Supply and Offtake Agreement dated as of June 1,
2015 (as amended, modified, renewed or extended from time to time, the “S&O
Agreement”) between Aron and Hawaii Independent Energy, LLC, a Hawaii limited
liability company (the “Company”), pursuant to which Aron has agreed to deliver
Crude Oil to and purchase all Products from the Company upon and subject to the
terms of the S&O Agreement and (ii) the ISDA Master Agreement dated as of
June 1, 2015 (as amended, modified, renewed or extended from time to time, the
“Master Agreement”) between Aron and the Company, including all schedules,
annexes and exhibits thereto and all confirmations from time to time issued
thereunder and subject thereto, pursuant to which Aron and the Company may from
time to time enter into one or more transactions thereunder. It is a condition
precedent to Aron’s obligations under the S&O Agreement and the Master Agreement
that the Pledgor enter into this Agreement.

Accordingly, the parties hereto agree as follows:

 

  SECTION 1 Definitions; Interpretation.

(a) Terms Defined in S&O Agreement. Subject to Section 1(c), all capitalized
terms used in this Agreement (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the S&O
Agreement.

(b) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for the Pledgor
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral.

“Collateral” has the meaning specified in Section 2(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event that with the giving of notice or the passing of time
or both would be an Event of Default.

“Event of Default” means any (i) “Event of Default” under the S&O Agreement,
(ii) “Event of Default” with respect to the Company under the Master Agreement
or (iii) “Additional Termination Event” under the Master Agreement as to which
the Company is the sole “Affected Party” as defined therein.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under Debtor Relief Laws.

“Investment Property” means any of the Pledgor’s investment property, as such
term is defined in Section 9-102 of the UCC.

“Lien” means any security interest, lien, encumbrance, charge or other claim of
any nature.

“Pledged Collateral” means any and all (i) Pledged Membership Interests;
(ii) warrants, options or other rights entitling the Pledgor to acquire any
interest in the equity interests or other securities of the Company;
(iii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, any of
the foregoing; (iv) certificates and instruments now or hereafter representing
or evidencing any of the foregoing; (v) rights, privileges, authority, power,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents; (vi) all other payments if
any, due to or to become due to the Pledgor in respect of the Pledged
Collateral, under or arising out of any organizational document of the Company
or otherwise, whether as contractual obligations, damages, insurance proceeds,
or otherwise; and (vii) cash and non-cash proceeds of any of the foregoing, in
each case whether presently existing or owned or hereafter arising or acquired
and wherever located, and as from time to time received or receivable by, or
otherwise paid or distributed to or acquired by, the Pledgor.

“Pledged Collateral Agreements” has the meaning specified in Section 5(xi).

“Pledged Membership Interests” means all of the limited liability company
membership interests in the Company, whether certificated or uncertificated, now
or hereafter owned by the Pledgor, including those identified in Schedule 2 (as
amended or supplemented from time to time).

“Proceeds” means all proceeds, as such term is defined in Section 9-102 of the
UCC.

“Proceeds Account” has the meaning set forth in Section 10(b).

“Secured Obligations” means all obligations of the Company to Aron under or in
connection with the S&O Agreement, the other Transaction Documents and the
Master Agreement, including all fees due from the Company thereunder and all
other amounts payable by the Company to Aron thereunder or in connection
therewith, and, in each case, whether now existing or hereafter arising, and
whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and including interest that accrues
after the commencement by or against the Company of any Insolvency Proceeding
naming such Person as the debtor in such proceeding.

 

2



--------------------------------------------------------------------------------

“Transaction Documents” has the meaning specified in the S&O Agreement.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

(c) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC; provided, however, that to the extent that the UCC is used to define
any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 shall govern.

(d) Interpretation. The rules of interpretation set forth in Section 1.2 of the
S&O Agreement shall be applicable to this Agreement and are incorporated herein
by this reference.

 

  SECTION 2 Security Interest.

(a) Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, the Pledgor hereby grants to Aron a security interest
in all of the Pledgor’s right, title and interest in, to and under all Pledged
Collateral, wherever located and whether now existing or owned or hereafter
acquired or arising (collectively, the “Collateral”).

(b) Pledgor Remains Liable. Anything herein to the contrary notwithstanding,
(i) the Pledgor shall remain liable under any contracts, agreements and other
documents included in the Collateral (including any Pledged Collateral
Agreements), to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by Aron of any of the rights granted to Aron
hereunder or under any other Transaction Document shall not release the Pledgor
from any of its duties or obligations under any such contracts, agreements and
other documents included in the Collateral, and (iii) Aron shall not have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall Aron be
obligated to perform any of the obligations or duties of the Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.

(c) Continuing Security Interest. The Pledgor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until terminated in accordance with Section 23.

 

  SECTION 3 Perfection and Priority.

(a) Financing Statements, Etc. The Pledgor hereby authorizes Aron to file at any
time and from time to time any financing statements describing the Collateral,
and the Pledgor shall execute and deliver to Aron, and the Pledgor hereby
authorizes Aron to file (with or without the Pledgor’s signature) at any time
and from time to time, all amendments to financing statements, continuation
financing statements, termination statements, assignments, fixture filings,
affidavits,

 

3



--------------------------------------------------------------------------------

reports, notices and all other documents and instruments, in form satisfactory
to Aron, as Aron may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of Aron’s security interest in the
Collateral and to accomplish the purposes of this Agreement. Without limiting
the generality of the foregoing, the Pledgor (i) ratifies and authorizes the
filing by Aron of any financing statements filed with respect to the Collateral
prior to the date hereof and (ii) shall from time to time take the actions
specified in subsections (b) and (c) below.

(b) Delivery of Pledged Collateral. The Pledgor hereby agrees to deliver to or
for the account of Aron, at the address and to the Person to be designated by
Aron, the certificates, instruments and other writings representing any Pledged
Collateral, which shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
in form satisfactory to Aron. If the Pledgor shall become entitled to receive or
shall receive any Pledged Collateral after the date hereof, the Pledgor shall
accept the foregoing as the agent for Aron, shall hold it in trust for Aron,
shall segregate it from other property or funds of the Pledgor, and shall
promptly deliver the same and all certificates, instruments and other writings
representing such Pledged Collateral forthwith to or for the account of Aron, at
the address and to the Person to be designated by Aron, which shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank in form satisfactory to Aron.

(c) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of Aron as provided
in subsection 3(b), the Pledgor shall promptly take such other steps as may be
necessary or as shall be reasonably requested from time to time by Aron to
effect a transfer of a perfected first priority security interest in and pledge
of the Pledged Collateral to Aron pursuant to the UCC. To the extent
practicable, the Pledgor shall thereafter deliver the Pledged Collateral to or
for the account of Aron as provided in subsection 3(b).

SECTION 4 Representations and Warranties. The Pledgor represents and warrants to
Aron that:

(a) Existence, Power and Authority. The Pledgor is duly organized, validly
existing and in good standing under the law of the jurisdiction of its
organization and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.

(b) Location of Chief Executive Office and Collateral. The Pledgor’s chief
executive office and principal place of business (as of the date of this
Agreement) is located at the address set forth in Schedule 1, and all other
locations (as of the date of this Agreement) where the Pledgor conducts business
or Collateral is kept are set forth in Schedule 1.

(c) Jurisdiction of Organization and Names. The Pledgor’s jurisdiction of
organization is set forth in Schedule 1; and the Pledgor’s exact legal name is
as set forth in the first paragraph of this Agreement. All trade names and trade
styles under which the Pledgor presently conducts its business operations are
set forth in Schedule 1, and, except as set forth in Schedule 1, the Pledgor has
not, at any time in the past: (i) been known as or used any other corporate,
trade or fictitious name; (ii) changed its name; (iii) been the surviving or
resulting corporation in a merger or consolidation; or (iv) acquired through
asset purchase or otherwise any business of any Person.

 

4



--------------------------------------------------------------------------------

(d) Collateral. The Pledgor has rights in or the power to transfer the
Collateral, and the Pledgor is the sole and complete owner of the Collateral
(or, in the case of after-acquired Collateral, at the time the Pledgor acquires
rights in such Collateral, will be the sole and complete owner thereof), free
from any Lien other than restrictions on transfer arising under the Company’s
limited liability company operating agreement or under applicable state and
federal securities laws.

(e) Enforceability; Priority of Security Interest. (i) This Agreement creates a
security interest which is enforceable against the Collateral in which the
Pledgor now has rights and will create a security interest which is enforceable
against the Collateral in which the Pledgor hereafter acquires rights at the
time the Pledgor acquires any such rights; and (ii) Aron has a perfected and
first priority security interest in the Collateral, in which the Pledgor now has
rights, and will have a perfected and first priority security interest in the
Collateral in which the Pledgor hereafter acquires rights at the time the
Pledgor acquires any such rights, in each case, securing the payment and
performance of the Secured Obligations.

(f) Other Financing Statements. Other than (i) financing statements disclosed to
Aron and (ii) financing statements in favor of Aron, no effective financing
statement naming the Pledgor as debtor, assignor, grantor, mortgagor, pledgor or
the like and covering all or any part of the Collateral is on file in any filing
or recording office in any jurisdiction.

(g) Pledged Membership Interests, and other Pledged Collateral. (i) All of the
Pledged Membership Interests of the Pledgor have been, and upon issuance any
additional Pledged Collateral consisting of Pledged Membership Interests or any
other securities of the Pledgor, will be, duly and validly issued, subject to
future assessments required under Applicable Law and any applicable operating
agreement, (ii) the Pledgor is or, in the case of any such additional Pledged
Collateral will be, the legal record and beneficial owner thereof, (iii) there
are no restrictions on the transferability of the Pledged Collateral or such
additional Pledged Collateral to Aron or with respect to the foreclosure,
transfer or disposition thereof by Aron, except as provided under applicable
securities or “Blue Sky” laws, (iv) the Pledged Membership Interests constitute
100% of the issued and outstanding membership interests of the Company, and no
securities convertible into or exchangeable for any membership interests of the
Company, are issued and outstanding, (v) any and all Pledge Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Membership Interests have been disclosed in
writing to Aron, and (vi) as to each such Pledge Collateral Agreement relating
to the Pledged Membership Interests, (A) such agreement contains the entire
agreement between the parties thereto with respect to the subject matter
thereof, has not been amended or modified, and is in full force and effect in
accordance with its terms, (B) to the best knowledge of the Pledgor, there
exists no material violation or material default under any such agreement by the
Pledgor or the other parties thereto, and (C) the Pledgor has not knowingly
waived or released any of its material rights under or otherwise consented to a
material departure from the terms and provisions of any such agreement.

SECTION 5 Covenants. So long as any of the Secured Obligations (other than
contingent indemnification obligations) remain unsatisfied, the Pledgor agrees
that:

(i) Defense of Collateral. The Pledgor will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or Aron’s right or interest in, the Collateral.

 

5



--------------------------------------------------------------------------------

(ii) Preservation of Collateral. The Pledgor will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

(iii) Compliance with Laws, Etc. The Pledgor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

(iv) Location of Chief Executive Office. The Pledgor will give at least 30 days’
prior written notice to Aron of any changes in the location of the Pledgor’s
chief executive office or principal place of business.

(v) Maintenance of Records. The Pledgor will keep separate, accurate and
complete Books with respect to the Collateral, disclosing Aron’s security
interest hereunder.

(vi) Location of Books. The Pledgor will: (A) keep all Books pertaining to the
Collateral at the locations set forth in Schedule 1 or at such other locations
as may be disclosed in writing to Aron pursuant to clause (B); and (B) give Aron
at least 30 days’ prior written notice of any change in the locations set forth
in Schedule 1.

(vii) Change in Name, Identity or Structure. The Pledgor will give at least 30
days’ prior written notice to Aron of (A) any change in its name, (B) any change
in its jurisdiction of organization, (C) any change in its registration as an
organization (or any new such registration); and (D) any changes in its identity
or structure in any manner which might make any financing statement filed
hereunder incorrect or misleading; provided that the Pledgor shall not change
its jurisdiction of organization to a jurisdiction outside of the United States.

(viii) Disposition of Collateral. The Pledgor will not surrender or lose
possession of (other than to Aron), sell, lease, rent, or otherwise dispose of
or transfer any of the Collateral or any other material asset of the Pledgor or
any right or interest therein, except in the ordinary course of business or
otherwise to the extent permitted by the Transaction Documents; provided that no
such disposition or transfer of Investment Property or Instruments shall be
permitted while any Event of Default exists.

(ix) Investment Property, Etc. Upon the request of Aron, the Pledgor will
(A) promptly deliver to Aron, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all certificated securities with respect to any Investment Property and
(B) cause any securities intermediaries to show on their books that Aron is the
entitlement holder with respect to any Investment Property, and/or obtain
control agreements in favor of Aron from such securities intermediaries, in form
and substance satisfactory to Aron, with respect to any Investment Property, as
reasonably requested by Aron.

(x) Notices, Reports and Information. The Pledgor will (A) notify Aron of any
other modifications of or additions to the information contained in Schedule 1;
(B) notify Aron of any material claim made or asserted against the Collateral by
any Person and of any change in the

 

6



--------------------------------------------------------------------------------

composition of the Collateral or other event which could materially adversely
affect the value of the Collateral or Aron’s Lien thereon; and (C) upon the
reasonable request of Aron make such demands and requests for information and
reports as the Pledgor is entitled to make in respect of the Collateral.

(xi) Shareholder Agreements and Other Agreements. (A) The Pledgor shall comply
with all of its obligations under any shareholders agreement, operating
agreement, partnership agreement, voting trust, proxy agreement or other
agreement or understanding (collectively, the “Pledged Collateral Agreements”)
to which it is a party and shall enforce all of its rights thereunder. (B) The
Pledgor shall take all actions necessary to cause each such Pledged Collateral
Agreement relating to the Pledged Membership Interests to provide specifically
at all times that: (1) such Pledged Membership Interests shall be securities and
shall be governed by Article 8 of the applicable UCC; (2) each certificate of
membership or partnership representing such Pledged Membership Interests shall
bear a legend to the effect that such membership interest or partnership
interest is a security and is governed by Article 8 of the applicable UCC; and
(3) no consent of any Person (other than the Pledgor, in its capacity as the
sole member of the Company) shall be a condition to the admission as a member or
partner of any transferee (including Aron) that acquires ownership of such
Pledged Membership Interests as a result of the exercise by Aron of any remedy
hereunder or under applicable law. (C) The Pledgor shall not vote to enable or
take any other action to amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
organization or formation, operating agreement, bylaws or other organizational
documents in any way that materially changes the rights of the Pledgor with
respect to any such Pledged Collateral in a manner adverse to Aron or that
adversely affects the validity, perfection or priority of Aron’s security
interest therein.

 

  SECTION 6 Pledged Collateral.

(a) Pledged Collateral. Subject to the terms of the Transaction Documents,
unless and until an Event of Default shall have occurred, the Pledgor shall be
entitled to receive and retain for its own account any cash dividend on or other
cash distribution or payment, if any, in respect of the Pledged Collateral;
provided, however, that, the Pledgor shall not be entitled to receive (i) cash
paid, payable or otherwise distributed in redemption of, or in exchange for or
in substitution of, any Pledged Collateral held by the Pledgor, or
(ii) dividends and other distributions paid or payable in cash in respect of any
such Pledged Collateral in connection with a partial or total liquidation or
dissolution of any Person whose ownership interests constitute Pledged
Collateral or in connection with a reduction of capital, capital surplus or
paid-in-surplus or any other type of recapitalization involving any such Person.
At the request of Aron, upon the occurrence and during the continuance of any
Event of Default, Aron shall be entitled to receive all distributions and
payments of any nature with respect to any Pledged Collateral, and all such
distributions or payments received by the Pledgor shall be held in trust for
Aron and, in accordance with Aron’s instructions, remitted to Aron or deposited
to an account with Aron in the form received (with any necessary endorsements or
instruments of assignment or transfer). Following the occurrence and during the
continuance of an Event of Default any such distributions and payments with
respect to any Pledged Collateral held in any securities account shall be held
and retained in such securities account, in each case as part of the Collateral
hereunder. Additionally, Aron shall have the right, upon the occurrence and
during the continuance of an Event of Default, following prior

 

7



--------------------------------------------------------------------------------

written notice to the Pledgor, to vote and to give consents, ratifications and
waivers with respect to any Pledged Collateral, and to exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto, as if Aron were the absolute owner thereof; provided that
Aron shall have no duty to exercise any of the foregoing rights afforded to it
and shall not be responsible to the Pledgor or any other Person for any failure
to do so or delay in doing so.

(b) Voting Prior to an Event of Default. Unless and until an Event of Default
shall have occurred and be continuing, the Pledgor shall have the right to vote
the Pledged Collateral held by the Pledgor and to give consents, ratifications
and waivers in respect thereof, and shall retain the power to control the
direction, management and policies of any Person comprising the Pledged
Collateral to the same extent as the Pledgor would if such Pledged Collateral
were not pledged to Aron pursuant to this Agreement; provided, however, that no
vote shall be cast or consent, waiver or ratification given or action taken
which would have the effect of materially impairing the position or interest of
Aron in respect of such Pledged Collateral or which would alter the voting
rights with respect to the stock or other ownership interest in or of any such
Person or be inconsistent with or violate any provision of this Agreement, the
S&O Agreement, or any other Transaction Documents. If applicable, the Pledgor
shall be deemed the beneficial owner of all such Pledged Collateral for purposes
of Sections 13 and 16 of the Exchange Act and agrees to file all reports
required to be filed by beneficial owners of securities thereunder. Aron shall
execute and deliver (or cause to be executed and delivered) to the Pledgor all
such proxies and other instruments as the Pledgor may reasonably request for the
purpose of enabling the Pledgor to exercise the voting and other rights which it
is entitled to exercise pursuant to this subsection (b) and to receive the
distributions which it is authorized to receive and retain pursuant to this
subsection (b).

(c) Certain Other Administrative Matters. Aron may cause any of the Pledged
Collateral to be transferred into its name or into the name of its nominee or
nominees (subject to the rights of the Pledgor specified in this Section 6).
Aron shall at all times have the right to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral, and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement.

SECTION 7 Authorization; Aron Appointed Attorney-in-Fact. Aron shall have the
right to, in the name of the Pledgor, or in the name of Aron or otherwise,
without notice to or assent by the Pledgor, and the Pledgor hereby constitutes
and appoints Aron (and any of Aron’s officers, employees or agents designated by
Aron) as the Pledgor’s true and lawful attorney-in-fact, with full power and
authority to:

(a) file any of the financing statements which must be filed to perfect or
continue perfected, maintain the priority of or provide notice of Aron’s
security interest in the Collateral;

(b) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(c) receive, open and dispose of all mail addressed to the Pledgor;

 

8



--------------------------------------------------------------------------------

(d) assert, adjust, sue for, compromise or release any claims under any policies
of insurance;

(e) enforce payment or any other rights in respect of the Collateral, grant
consents, agree to any amendments, modifications or waivers of the agreements
and documents governing the Collateral, and otherwise file any claims, take any
action or institute, defend, settle or adjust any actions, suits or proceedings
with respect to the Collateral, as Aron may deem necessary or desirable to
maintain, preserve and protect the Collateral, to collect the Collateral or to
enforce the rights of Aron with respect to the Collateral;

(f) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;

(g) execute and deliver to any securities intermediary or other Person any
entitlement order or other notice, document or instrument which Aron may deem
necessary or advisable to maintain, protect, realize upon and preserve the
Investment Property and Aron’s security interest therein; and

(h) execute any and all such other documents and instruments, and do any and all
acts and things for and on behalf of the Pledgor, which Aron may deem necessary
or advisable to maintain, protect, realize upon and preserve the Collateral and
Aron’s security interest therein and to accomplish the purposes of this
Agreement.

Aron agrees that, except upon the occurrence and during the continuance of an
Event of Default, it shall not exercise the power of attorney, or any rights
granted to Aron, pursuant to clauses (b) through (g). The foregoing power of
attorney is coupled with an interest and irrevocable so long as the Secured
Obligations have not been paid and performed in full. The Pledgor hereby
ratifies, to the extent permitted by law, all that Aron shall lawfully and in
good faith do or cause to be done by virtue of and in compliance with this
Section 7.

SECTION 8 Aron Performance of Pledgor Obligations. Aron may perform or pay any
obligation which the Pledgor has agreed to perform or pay under or in connection
with this Agreement, and the Pledgor shall reimburse Aron on demand for any
amounts paid by Aron pursuant to this Section 8.

SECTION 9 Aron’s Duties. Notwithstanding any provision contained in this
Agreement, Aron shall have no duty to exercise any of the rights, privileges or
powers afforded to it and shall not be responsible to the Pledgor or any other
Person for any failure to do so or delay in doing so. Beyond the exercise of
reasonable care to assure the safe custody of Collateral in Aron’s possession
and the accounting for moneys actually received by Aron hereunder, Aron shall
have no duty or liability to exercise or preserve any rights, privileges or
powers pertaining to the Collateral.

 

  SECTION 10 Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, Aron shall have, in addition to all other rights and remedies granted
to it in this Agreement, the

 

9



--------------------------------------------------------------------------------

S&O Agreement the Master Agreement or any other Transaction Document, all rights
and remedies of a secured party under the UCC and other Applicable Law. Without
limiting the generality of the foregoing, the Pledgor agrees that:

(i) Aron may peaceably and without notice enter any premises of the Pledgor,
take possession of any Collateral, remove or dispose of all or part of the
Collateral on any premises of the Pledgor or elsewhere, and otherwise collect,
receive, appropriate and realize upon all or any part of the Collateral, and
demand, give receipt for, settle, renew, extend, exchange, compromise, adjust,
or sue for all or any part of the Collateral, as Aron may determine.

(ii) Aron may require the Pledgor to assemble all or any part of the Collateral
and make it available to Aron at any place and time designated by Aron.

(iii) Aron may secure the appointment of a receiver of the Collateral or any
part thereof (to the extent and in the manner provided by Applicable Law).

(iv) Aron may sell, resell, lease, use, assign, transfer or otherwise dispose of
any or all of the Collateral in its then condition or following any commercially
reasonable preparation or processing (utilizing in connection therewith any of
the Pledgor’s assets, without charge or liability to Aron therefor) at public or
private sale, by one or more contracts, in one or more parcels, at the same or
different times, for cash or credit or for future delivery without assumption of
any credit risk, all as Aron deems advisable; provided, however, that the
Pledgor shall be credited with the net proceeds of sale only when such proceeds
are finally collected by Aron. Aron shall have the right upon any such public
sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption, which right or equity of redemption the Pledgor hereby
releases, to the extent permitted by law. Aron shall give the Pledgor such
notice of any public or private sale as may be required by the UCC or other
Applicable Law. The Pledgor recognizes that Aron may be unable to make a public
sale of any or all of the Pledged Collateral, by reason of prohibitions
contained in applicable securities laws or otherwise, and expressly agrees that
a private sale to a restricted group of purchasers for investment and not with a
view to any distribution thereof shall be considered a commercially reasonable
sale.

(v) Aron shall not have any obligation to clean-up or otherwise prepare the
Collateral for sale. Aron has no obligation to attempt to satisfy the Secured
Obligations by collecting them from any other Person liable for them and Aron
may release, modify or waive any Collateral provided by any other Person to
secure any of the Secured Obligations, all without affecting Aron’s rights
against the Pledgor. The Pledgor waives any right it may have to require Aron to
pursue any third Person for any of the Secured Obligations. Aron may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. Aron may
sell the Collateral without giving any warranties as to the Collateral. Aron may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Aron sells any of the Collateral upon credit, the Pledgor
will be credited only with payments actually made by the purchaser, received by
Aron and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Aron may resell the Collateral and
the Pledgor shall be credited with the proceeds of the sale.

 

10



--------------------------------------------------------------------------------

(b) Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated at such time as there may exist an Event
of Default, Aron may, at its election, (i) retain the proceeds of any sale,
collection, disposition or other realization upon the Collateral (or any portion
thereof) in a special purpose non-interest-bearing restricted deposit account
(the “Proceeds Account”) created and maintained by Aron for such purpose until
such time as Aron may elect to apply such proceeds to the Secured Obligations,
and the Pledgor agrees that such retention of such proceeds by Aron shall not be
deemed strict foreclosure with respect thereto; (ii) in any manner elected by
Aron, estimate the liquidated amount of any such contingent, unmatured or
unliquidated claims and apply the proceeds of the Collateral against such
amount; or (iii) otherwise proceed in any manner permitted by Applicable Law.
The Pledgor agrees that the Proceeds Account shall be a blocked account and that
upon the irrevocable deposit of funds into the Proceeds Account, the Pledgor
shall not have any right of withdrawal with respect to such funds. Accordingly,
the Pledgor irrevocably waives until the termination of this Agreement in
accordance with Section 23 the right to make any withdrawal from the Proceeds
Account and the right to instruct Aron to honor drafts against the Proceeds
Account.

(c) Application of Proceeds. The cash proceeds actually received from the sale
or other disposition or collection of the Collateral, and any other amounts
received in respect of the Collateral the application of which is not otherwise
provided for herein, shall be be treated as a “Termination Amount” under Article
20 of the S&O Agreement. Any surplus thereof which exists after payment and
performance in full of the Secured Obligations shall be promptly paid over to
the Pledgor or otherwise disposed of in accordance with the UCC or other
Applicable Law. The Pledgor shall remain liable to Aron for any deficiency which
exists after any sale or other disposition or collection of Collateral.

SECTION 11 Certain Waivers. The Pledgor waives, to the fullest extent permitted
by law, (a) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Secured Obligations; (b) any
right to require Aron (i) to proceed against any Person, (ii) to exhaust any
other collateral or security for any of the Secured Obligations, (iii) to pursue
any remedy in Aron’s power, or (iv) to make or give any presentments, demands
for performance, notices of nonperformance, protests, notices of protests or
notices of dishonor in connection with any of the Collateral; and (c) all
claims, damages, and demands against Aron arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Collateral.

SECTION 12 Notices. All notices or other communications hereunder shall be given
in the manner specified and subject to the terms set forth in Article 27 of the
S&O Agreement. Notices to Aron shall be given to the address specified in the
S&O Agreement, and notices to the Pledgor shall be given to the address
specified in Schedule 1. Each of the Pledgor and Aron may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to the other parties.

 

11



--------------------------------------------------------------------------------

SECTION 13 No Waiver; Cumulative Remedies. No failure on the part of Aron to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to Aron.

SECTION 14 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Pledgor, Aron, and their respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement.

SECTION 15 Governing Law. THIS AGREEMENT SHALL BE GOVERENED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.

SECTION 16 Submission to Jurisdiction. EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION SITUATED IN THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION
UNLESS BOTH PARTIES AGREE IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED
MAIL, DELIVERED TO THE PARTY AT THE ADDRESS INDICATED IN SECTION 12 OF THIS
AGREEMENT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL JURISDICTION, WHETHER ON GROUNDS OF
VENUE, RESIDENCE OR DOMICILE.

SECTION 17 Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any proceedings relating to this Agreement.

SECTION 18 Entire Agreement; Amendment. The terms of this Agreement constitute
the entire agreement between the parties with respect to the matters set forth
in this Agreement, and no representations or warranties shall be implied or
provisions added in the absence of a written agreement to such effect between
the parties. This Agreement shall not be amended except by the written agreement
of the parties hereto.

SECTION 19 Suretyship Waivers by Pledgor.

The Pledgor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Secured Obligations and the
Collateral, the Pledgor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as Aron
may deem advisable. Aron shall have no duty as to the collection or protection
of

 

12



--------------------------------------------------------------------------------

the Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond the safe
custody thereof as set forth in Section 9. The Pledgor further waives any and
all other suretyship defenses.

SECTION 20 Severability. If any Article, Section or provision of this Agreement
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this Agreement and the remaining portions
of this Agreement shall remain in full force and effect.

SECTION 21 Counterparts. This Agreement may be executed by the parties in
separate counterparts and initially delivered by facsimile transmission or
otherwise, with original signature pages to follow, and all such counterparts
shall together constitute one and the same instrument.

SECTION 22 No Inconsistent Requirements. The Pledgor acknowledges that this
Agreement and the other Transaction Documents may contain covenants and other
terms and provisions variously stated regarding the same or similar matters, and
agrees that all such covenants, terms and provisions are cumulative and all
shall be performed and satisfied in accordance with their respective terms.

SECTION 23 Termination. Upon termination of the S&O Agreement, the Master
Agreement, the other Transaction Documents and the performance of the
obligations thereunder, the security interests created by this Agreement shall
terminate and Aron shall promptly execute and deliver to the Pledgor such
documents and instruments reasonably requested by the Pledgor as shall be
necessary to evidence the termination of all security interests given by the
Pledgor to Aron hereunder.

[Remainder of page intentionally left blank; signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

PLEDGOR: HAWAII PACIFIC ENERGY, LLC By: Par Petroleum Corporation, its Sole
Member By:

/s/ Geoffrey Beal

Name:

Geoffrey Beal

Title:

Vice President, Finance and Treasury

[Signature Page to Equity Pledge Agreement]



--------------------------------------------------------------------------------

ARON: J. ARON & COMPANY By:

/s/ Simon Collier

Name:

Simon Collier

Title:

Attorney-in-Fact

 

[Signature to Equity Pledge Agreement]